EXHIBIT 10.2

 



SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”), dated as of February 14, 2020, by
and among the Persons listed on the signature pages hereof as “Grantors” and
those additional entities that hereafter become parties hereto by executing the
form of Joinder attached hereto as Annex 1 (each, a “Grantor” and collectively,
the “Grantors”), and KAYNE SOLUTIONS FUND, L.P., a Delaware limited partnership
(“Kayne”), in its capacity as collateral agent for the Secured Parties (in such
capacity, together with its successors and permitted assigns in such capacity,
“Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of February 14,
2020 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among FRANCHISE GROUP INTERMEDIATE HOLDCO,
LLC, a Delaware limited liability company (“Lead Borrower”), as a Borrower,
FRANCHISE GROUP MERGER SUB AF, INC., a Delaware corporation (the “Merger Sub”),
as a Borrower (which, on the Closing Date, shall be merged with and into
AMERICAN FREIGHT GROUP, INC., a Delaware corporation (“AFGI”), with AFGI
surviving such merger as a Borrower), certain other Subsidiaries of Lead
Borrower from time to time party thereto as Borrowers (collectively with Lead
Borrower and AFGI, the “Borrowers”), FRANCHISE GROUP NEW HOLDCO, LLC, a Delaware
limited liability company (“Global Parent”), as a Guarantor, certain
Subsidiaries of Lead Borrower from time to time party thereto as Guarantors, the
lenders from time to time party thereto (each of such lenders, together with its
successors and permitted assigns, is referred to hereinafter as a “Lender”),
GACP FINANCE CO., LLC, a Delaware limited liability company (“GACP”), in its
capacity as administrative agent for each Lender (in such capacity, together
with its successors and permitted assigns in such capacity, “Administrative
Agent”), and Collateral Agent, the Lenders have agreed to make certain financial
accommodations available to Borrowers from time to time pursuant to the terms
and conditions thereof;

 

WHEREAS, Collateral Agent has agreed to act as agent for the benefit of the
Secured Parties in connection with the transactions contemplated by the Credit
Agreement and this Agreement;

 

WHEREAS, in order to induce Agents and the Lenders to enter into the Credit
Agreement and the other Loan Documents and to extend the Loans thereunder and to
induce Agents and the Lenders to make financial accommodations to Borrowers as
provided for in the Credit Agreement and the other Loan Documents, (a) each
Grantor (other than each Borrower with respect to its own Obligations) has
agreed to guaranty the Guaranteed Obligations, and (b) each Grantor has agreed
to grant to Collateral Agent, for the benefit of the Secured Parties, a
continuing security interest in and to the Collateral in order to secure the
prompt and complete payment, observance and performance of the Secured
Obligations; and

 

WHEREAS, each Grantor (other than each Parent Company and each Borrower) is an
Affiliate or a Subsidiary of Borrowers and, as such, will benefit by virtue of
the financial accommodations extended to Borrowers by Agents and the Lenders.

 







NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                   Definitions; Construction.

 

(a)                All initially capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement. Any terms (whether capitalized or
lower case) used in this Agreement that are defined in the Code (including,
without limitation, Account Debtor, Chattel Paper, Deposit Account, Drafts,
Documents, Farm Products, Fixtures, Instruments, Letters of Credit, Letter of
Credit Rights, Promissory Notes, Securities Account and Supporting Obligations)
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Credit Agreement; provided, that to the extent that the Code is
used to define any term used herein and if such term is defined differently in
different Articles of the Code, the definition of such term contained in Article
9 of the Code shall govern. In addition to those terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms shall have the
following definitions:

 

(i)                   “ABL Priority Collateral” has the meaning specified
therefor in the Intercreditor Agreement.

 

(ii)                   “Acquisition Documents” means the Acquisition Agreement
and the other agreements, instruments and documents evidencing, or entered into
in connection with, the Acquisition or any other acquisition by a Grantor
consummated after the Closing Date.

 

(iii)                   “Administrative Agent” has the meaning specified
therefor in the recitals to this Agreement.

 

(iv)                    “AFGI” has the meaning specified therefor in the
recitals to this Agreement.

 

(v)                   “Agreement” has the meaning specified therefor in the
preamble to this Agreement.

 

(vi)                    “Books” means books and records (including each
Grantor’s Records indicating, summarizing, or evidencing such Grantor’s assets
(including the Collateral) or liabilities, each Grantor’s Records relating to
such Grantor’s business operations or financial condition, and each Grantor’s
goods or General Intangibles related to such information).

 

(vii)                    “Borrower” and “Borrowers” have the respective meanings
specified therefor in the recitals to this Agreement.

 

(viii)                    “Code” means the New York Uniform Commercial Code, as
in effect from time to time; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority,
or remedies with respect to Collateral Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies.

 

(ix)                    “Collateral” has the meaning specified therefor in
Section 2 hereof.

 



2



(x)                   “Collateral Agent” has the meaning specified therefor in
the preamble to this Agreement.

 

(xi)                    “Commercial Tort Claims” means commercial tort claims
(as that term is defined in the Code), except that it refers only to such claims
that have been asserted in judicial proceedings or are subject to mediation,
arbitration or any other proceeding and includes those commercial tort claims
listed on Schedule 1.

 

(xii)                    “Copyright Security Agreement” means each Copyright
Security Agreement executed and delivered by Grantors, or any of them, and
Collateral Agent, in substantially the form of Exhibit A.

 

(xiii)                    “Copyrights” means any and all rights in any works of
authorship, including (A) copyrights and moral rights, (B) copyright
registrations and recordings thereof and all applications in connection
therewith including those listed on Schedule 2, (C) income, license fees,
royalties, damages, and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (D) the right to sue for past, present, and future
infringements thereof, and (E) all of each Grantor’s rights corresponding
thereto throughout the world.

 

(xiv)                    “Credit Agreement” has the meaning specified therefor
in the recitals to this Agreement.

 

(xv)                    “De Minimis Amount” means $100,000.

 

(xvi)                    “Discharge of ABL Obligations” means the “Discharge of
ABL Priority Obligations” as defined in the Intercreditor Agreement.

 

(xvii)                   “Equipment” means equipment (as that term is defined in
the Code).

 

(xviii)                   “Excluded Assets” has the meaning specified therefor
in Section 2 hereof.

 

(xix)                    “General Intangibles” means general intangibles (as
that term is defined in the Code), and includes payment intangibles, software,
contract rights (including, without limitation, rights under all sale, service,
performance, equipment or warranty contracts and under all franchise
agreements), rights to payment (including, without limitation, rights under all
sale, service, performance, equipment or warranty contracts and under all
franchise agreements), warranty claims, all know-how and warranties, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, Intellectual Property, Intellectual Property Licenses, purchase
orders, rights to payment and other rights under Acquisition Documents, rights
to payment and other rights under any royalty or licensing agreements, including
Intellectual Property Licenses and all rights to bring any causes of action for
past, present and future infringement, dilution, misappropriation, violation,
misuse or breach with respect to Intellectual Property, monies due or
recoverable from pension funds, pension plan refunds, pension plan refund
claims, insurance premium rebates, tax refunds, and tax refund claims, interests
in a partnership or limited liability company which do not constitute a security
under Article 8 of the Code, and any other personal property other than
Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts, goods,
Investment Property, Negotiable Collateral, and oil, gas, or other minerals
before extraction.

 



3



(xx)                    “GACP” has the meaning specified therefor in the
recitals to this Agreement.

 

(xxi)                    “Global Parent” has the meaning specified therefor in
the recitals to this Agreement.

 

(xxii)                   “Grantor” and “Grantors” have the respective meanings
specified therefor in the preamble to this Agreement.

 

(xxiii)                   “Intellectual Property” means any and all Patents,
Copyrights, Trademarks, trade secrets, know-how, inventions (whether or not
patentable), algorithms, software programs (including source code and object
code), processes, product designs, industrial designs, blueprints, drawings,
data, customer lists, supplier and vendor lists, customer data and all other
information related to customers, route lists, supplier and vendor data and all
other information related to suppliers and vendors, pricing and cost
information, product lines, supply chain information, URLs and domain names, all
recorded data of any kind or nature (regardless of the medium of recording),
specifications, documentations, business and marketing plans and proposals,
reports, catalogs, literature, and any other forms of, and any other rights in
technology or proprietary or confidential information of any kind, including all
rights therein, goodwill and enterprise value with respect thereto, and all
applications for registration or registrations thereof.

 

(xxiv)                   “Intellectual Property Licenses” means, with respect to
any Grantor, (A) any licenses or other similar rights provided to such Grantor
in or with respect to Intellectual Property owned or controlled by any other
Person, and (B) any licenses or other similar rights provided to any other
Person in or with respect to Intellectual Property owned or controlled by such
Grantor, in each case, including (w) any agreements relating to the Licensed
Trademarks, (x) any software license agreements (other than license agreements
for commercially available off-the-shelf software that is generally available to
the public which have been licensed to a Grantor pursuant to end-user licenses),
(y) the material license agreements listed on Schedule 3, and (z) the right to
use any of the licenses or other similar rights described in this definition in
connection with the enforcement of the Secured Parties’ rights under the Loan
Documents.

 

(xxv)                   “Inventory” means inventory (as that term is defined in
the Code).

 

(xxvi)                   “Investment Property” means (A) any and all investment
property, and (B) any and all of the following (regardless of whether classified
as investment property under the Code): all Pledged Interests, Pledged Operating
Agreements, and Pledged Partnership Agreements.

 

(xxvii)                   “Joinder” means each Joinder to this Agreement
executed and delivered by Collateral Agent and each of the other parties listed
on the signature pages thereto, in substantially the form of Annex 1.

 

(xxviii)                   “Kayne” has the meaning specified therefor in the
preamble to this Agreement.

 

(xxix)                   “Lead Borrower” has the meaning specified therefor in
the recitals to this Agreement.

 

(xxx)                   “Lender” has the meaning specified therefor in the
recitals to this Agreement.

 



4



(xxxi)                   “Merger Sub” has the meaning specified therefor in the
recitals to this Agreement.

 

(xxxii)                   “Negotiable Collateral” means Letters of Credit,
Letter-of-Credit Rights, Instruments, Promissory Notes, Drafts and Documents.

 

(xxxiii)                   “Patents” means patents and patent applications,
including (A) the patents and patent applications listed on Schedule 4, (B) all
continuations, divisionals, continuations-in-part, re-examinations, reissues,
and renewals thereof and improvements thereon, (C) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, (D) the right to sue for past, present, and future infringements
thereof, and (E) all of each Grantor’s rights corresponding thereto throughout
the world.

 

(xxxiv)                    “Patent Security Agreement” means each Patent
Security Agreement executed and delivered by Grantors, or any of them, and
Collateral Agent, in substantially the form of Exhibit B.

 

(xxxv)                   “Pledged Companies” means each Person listed on
Schedule 5 as a “Pledged Company”, together with each other Person, all or a
portion of whose Capital Stock are acquired or otherwise owned by a Grantor
after the Closing Date and is required to be pledged pursuant to Section 5.10 of
the Credit Agreement.

 

(xxxvi)                    “Pledged Interests” means all of each Grantor’s
right, title and interest in and to all of the Capital Stock now owned or
hereafter acquired by such Grantor, regardless of class or designation,
including in each of the Pledged Companies, and all substitutions therefor and
replacements thereof, all proceeds thereof and all rights relating thereto, also
including any certificates representing the Capital Stock, the right to receive
any certificates representing any of the Capital Stock, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing; provided, that in no event shall any Excluded Assets
constitute Pledged Interests.

 

(xxxvii)                    “Pledged Interests Addendum” means a Pledged
Interests Addendum substantially in the form of Exhibit C.

 

(xxxviii)                    “Pledged Notes” means those certain promissory
notes described on Schedule 10 attached hereto, consisting of the promissory
notes required to be endorsed and delivered as of the Closing Date pursuant to
Section 6(a) hereof.

 

(xxxix)                    “Pledged Operating Agreements” means all of each
Grantor’s rights, powers, and remedies under the limited liability company
operating agreements of each of the Pledged Companies that are limited liability
companies.

 

(xl)                    “Pledged Partnership Agreements” means all of each
Grantor’s rights, powers, and remedies under the partnership agreements of each
of the Pledged Companies that are partnerships.

 

(xli)                    “Proceeds” has the meaning specified therefor in
Section 2(r) hereof.

 



5



(xlii)                    “PTO” means the United States Patent and Trademark
Office.

 

(xliii)                    “Real Property” means any estates or interests in
real property now owned or hereafter acquired by any Grantor and the
improvements thereto.

 

(xliv)                   “Record” means information that is inscribed on a
tangible medium or which is stored in an electronic or other medium and is
retrievable in perceivable form.

 

(xlv)                    “Secured Obligations” means each and all of the
following: (A) all Obligations (including any expenses, fees or interest that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding) and (B) all Guaranteed Obligations.

 

(xlvi)                   “Security Interest” has the meaning specified therefor
in Section 2 hereof.

 

(xlvii)                   “Supporting Obligations” means supporting obligations
(as such term is defined in the Code), and includes letters of credit and
guaranties issued in support of Accounts, Chattel Paper, documents, General
Intangibles, instruments or Investment Property.

 

(xlviii)                   “Term Priority Collateral” has the meaning specified
therefor in the Intercreditor Agreement.

 

(xlix)                   “Trademarks” means any and all trademarks, trade names,
registered trademarks, trademark applications, service marks, registered service
marks and service mark applications, including (A) the trade names, registered
trademarks, trademark applications, registered service marks and service mark
applications listed on Schedule 6, (B) all renewals thereof, (C) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (D) the right to sue for past, present and future
infringements and dilutions thereof, (E) the goodwill of each Grantor’s business
symbolized by the foregoing or connected therewith, and (F) all of each
Grantor’s rights corresponding thereto throughout the world.

 

(l)                   “Trademark Security Agreement” means each Trademark
Security Agreement executed and delivered by Grantors, or any of them, and
Collateral Agent, in substantially the form of Exhibit D.

 

(li)                   “URL” means “uniform resource locator,” an internet web
address.

 

(b)                This Agreement shall be subject to the rules of construction
set forth in Section 1.03 of the Credit Agreement, and such rules of
construction are incorporated herein by this reference, mutatis mutandis.

 

(c)                All of the schedules and exhibits attached to this Agreement
shall be deemed incorporated herein by reference.

 

2.                   Grant of Security. Each Grantor hereby unconditionally
grants, assigns, and pledges to Collateral Agent, for the benefit of each of the
Secured Parties, to secure the Secured Obligations (whether now existing or
hereafter arising), a continuing security interest (hereinafter referred to as
the “Security Interest”) in all of such Grantor’s right, title, and interest in
and to the following, whether now owned or hereafter acquired or arising and
wherever located (the “Collateral”):

 



6



(a)                all of such Grantor’s Accounts;

 

(b)                all of such Grantor’s Books;

 

(c)                all of such Grantor’s Chattel Paper;

 

(d)                all of such Grantor’s Commercial Tort Claims listed on
Schedule 1;

 

(e)                all of such Grantor’s Deposit Accounts;

 

(f)                 all of such Grantor’s Equipment;

 

(g)                all of such Grantor’s Farm Products;

 

(h)                all of such Grantor’s Fixtures;

 

(i)                 all of such Grantor’s General Intangibles;

 

(j)                 all of such Grantor’s Inventory;

 

(k)                all of such Grantor’s Investment Property;

 

(l)                 all of such Grantor’s Intellectual Property and Intellectual
Property Licenses;

 

(m)              all of such Grantor’s Negotiable Collateral (including the
Pledged Notes);

 

(n)                all of such Grantor’s Pledged Interests (including all of
such Grantor’s Pledged Operating Agreements and Pledged Partnership Agreements);

 

(o)                all of such Grantor’s Securities Accounts;

 

(p)                all of such Grantor’s Supporting Obligations;

 

(q)                all of such Grantor’s money, Cash Equivalents, or other
assets of such Grantor that now or hereafter come into the possession, custody,
or control of Collateral Agent (or its agent or designee) or any other Secured
Party; and

 

(r)                 all of the proceeds and products, whether tangible or
intangible, of any of the foregoing, including proceeds of insurance or
Commercial Tort Claims covering or relating to any or all of the foregoing, and
any and all Accounts, Books, Chattel Paper, Deposit Accounts, Equipment, Farm
Products, Fixtures, General Intangibles, Inventory, Investment Property,
Intellectual Property, Negotiable Collateral, Pledged Interests, Securities
Accounts, Supporting Obligations, money, or other tangible or intangible
property resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the foregoing, any rebates or refunds, whether for taxes
or otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing (the “Proceeds”). Without limiting the generality of the foregoing,
the term “Proceeds” includes whatever is receivable or received when Investment
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to any Grantor or any Secured Party from time
to time with respect to any of the Investment Property.

 



7



Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include the following (collectively, the “Excluded
Assets”): (i) motor vehicles and other assets subject to certificates of title
(except to the extent a security interest therein can be perfected by the filing
of Uniform Commercial Code financing statements); (ii) any rights or interest in
any Real Estate Asset that is not a Material Real Estate Asset; (iii) any United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark or service
mark applications under applicable federal law; provided, that upon submission
and acceptance by the PTO of an amendment to allege use pursuant to 15 U.S.C.
Section 1060(a) (or any successor provision), such intent-to-use trademark
application shall be considered Collateral; (iv) Capital Stock in any Person,
other than any wholly-owned Subsidiary of a Grantor, to the extent a security
interest therein is not permitted by the terms of such Person’s organizational
documents or joint venture documents (it being understood that, as of the
Closing Date, no Capital Stock constitutes an Excluded Asset under this clause
(iv)) (in each case, as in effect on the date such Capital Stock was acquired),
solely to the extent that (1) such joint venture or other investment is
permitted under Section 6.07 of the Credit Agreement and (2) such restriction
was not created or entered into in contemplation of the acquisition of such
Capital Stock; provided that the exclusion in this clause (iv) shall in no way
be construed to apply to the extent that any described prohibition is
ineffective under Section 9-406, 9-407, 9-408, or 9-409 of the Code (or any
successor provision or provisions) or other applicable law (including the
Bankruptcy Code) or applicable principles of equity; provided further, that
immediately upon the ineffectiveness (and for so long as it remains
ineffective), lapse or termination of any such restriction, the Collateral shall
include, and such Grantor shall be deemed to have granted a security interest
in, all such Capital Stock as if such restriction had never been in effect; (v)
any lease, license or other agreement to which a Grantor is a party, or any
property subject to a purchase money security interest, Capital Lease or similar
arrangement, in each case, to the extent that a grant of a security interest
therein in favor of Collateral Agent would constitute a default or forfeiture
under, or violate or invalidate, such lease, license or other agreement, or such
purchase money security interest, Capital Lease or similar arrangement, or
create a right of termination in favor of any other party thereto (other than a
Grantor or a Subsidiary of a Grantor), solely to the extent that (1) such lease,
license or other agreement, or such purchase money security interest, Capital
Lease or similar arrangement, is permitted under the Loan Documents and (2) such
default, forfeiture, prohibition, invalidation or right of termination (as
applicable) was not created in contemplation of this Agreement or any other Loan
Document; provided that the exclusion in this clause (v) shall in no way be
construed to apply to the extent that any described default, forfeiture,
restriction, prohibition, invalidation or right of termination (as applicable)
is ineffective under Section 9-406, 9-407, 9-408, or 9-409 of the Code (or any
successor provision or provisions) or other applicable law (including the
Bankruptcy Code) or applicable principles of equity; provided further, that
immediately upon the ineffectiveness (and for so long as it remains
ineffective), lapse or termination of any such default, forfeiture, prohibition,
restriction, invalidation or right of termination, the Collateral shall include,
and such Grantor shall be deemed to have granted a security interest in, all
such lease, license or other agreement, or such property subject to purchase
money security interest, Capital Lease or similar arrangement as if such
default, forfeiture, prohibition, restriction, invalidation or right of
termination had never been in effect; (vi) any property or assets with respect
to which the granting of security interests in such assets would (1) be
prohibited by applicable law, rule or regulation, (2) be prohibited under the
terms of any contractual obligation binding on the applicable Grantor at the
time the applicable property or asset was acquired (so long as such prohibition
was not entered into in contemplation of such acquisition), or (3) require the
consent, approval, license or authorization of any Person (including any
Governmental Authority) (other than a Grantor or a Subsidiary of a Grantor) (so
long as such consent, approval, license or authorization right (as applicable)
was not created in contemplation of this Agreement or any other Loan Document);
provided that the exclusion in this clause (vi) shall in no way be construed to
apply to the extent that any described restriction, prohibition, or requirement
of consent, approval, license or authorization (as applicable) is ineffective
under Section 9-406, 9-407, 9-408, or 9-409 of the Code (or any successor
provision or provisions) or other applicable law (including the Bankruptcy Code)
or applicable principles of equity; provided further, that immediately upon the
ineffectiveness (and for so long as it remains ineffective), lapse or
termination of any such law, rule, regulation, term, prohibition, condition or
requirement, the Collateral shall include, and such Grantor shall be deemed to
have granted a security interest in, all such property or assets as if such law,
rule, regulation, term, prohibition, condition or requirement had never been in
effect; (vii) assets located outside the United States to the extent a security
interest in such assets could reasonably be expected to result in material
adverse tax consequences to the Grantors; (viii) Excluded Accounts; (ix) any
Margin Stock; (x) Capital Stock of any Excluded Entities to the extent a pledge
thereof is prohibited by the terms of such Person’s third party Indebtedness (so
long as such prohibition was not created in contemplation of this Agreement or
any other Loan Document); provided further, that immediately upon any Subsidiary
ceasing to be an Excluded Entity, or upon the ineffectiveness (and for so long
as it remains ineffective), lapse or termination of any such prohibition, the
Collateral shall include, and such Grantor shall be deemed to have granted a
security interest in, all Capital Stock of such Subsidiary as if such Subsidiary
had never been an Excluded Entity or as if such prohibition had never been in
effect; (xi) those assets as to which Lead Borrower and the Agents mutually
agree in writing that the cost and/or burden of obtaining a grant of a Lien on
such assets to secure the Secured Obligations outweighs the benefit to the
Secured Parties; (xii) (I) Letter of Credit Rights, which individually have a
value or face amount of less than or equal to the De Minimis Amount (except to
the extent a security interest therein can be perfected by the filing of Uniform
Commercial Code financing statements) and (II) Letter of Credit Rights which
individually have a value or face amount of greater than the De Minimis Amount,
which in the aggregate at any one time for all such Letter of Credit Rights,
have an aggregate value or face amount of $500,000 or less (except to the extent
a security interest therein can be perfected by the filing of Uniform Commercial
Code financing statements); and (xiii) (I) commercial tort claims, which
individually have an aggregate amount claimed that is less than or equal to the
De Minimis Amount and (II) commercial tort claims which individually have an
aggregate amount claimed that is greater than the De Minimis Amount, which in
the aggregate at any one time for all such commercial tort claims, have an
aggregate amount claimed that is not in excess of $500,000; provided, that (A)
Excluded Assets shall not include, and the foregoing exclusions shall in no way
be construed to limit, impair, or otherwise affect any of Collateral Agent’s
continuing security interests in and liens upon any rights or interests of any
Grantor in or to, (1) monies due or to become due, or any income stream,
receivables, payment intangibles or proceeds arising, under or in connection
with any of the property or assets described in the foregoing clauses (i)
through (xiii), or (2) any proceeds from the sale, license, lease, or other
disposition of any such property or assets, in each case, other than to the
extent such monies, income stream, receivables, payment intangibles or proceeds
otherwise qualify as Excluded Assets, (B) the Proceeds of any Excluded Assets
shall not constitute Excluded Assets (unless such Proceeds otherwise qualify as
Excluded Assets) and (C) the Grantors shall from time to time at the reasonable
request of Collateral Agent, give written notice to Collateral Agent identifying
in reasonable detail the Excluded Assets and shall provide to Collateral Agent
such other information regarding the Excluded Assets as Collateral Agent may
reasonably request.

 



8



3.                   Security for Secured Obligations. The Security Interest
created hereby secures the payment and performance of the Secured Obligations,
whether now existing or arising hereafter. Without limiting the generality of
the foregoing, this Agreement secures the payment of all amounts which
constitute part of the Secured Obligations and would be owed by Grantors, or any
of them, to the Secured Parties, or any of them, but for the fact that they are
unenforceable or not allowable (in whole or in part) as a claim in an Insolvency
Proceeding involving any Grantor due to the existence of such Insolvency
Proceeding. Further, the Security Interest created hereby encumbers each
Grantor’s right, title, and interest in all Collateral, whether now owned by
such Grantor or hereafter acquired, obtained, developed, or created by such
Grantor and wherever located.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



9



4.                   Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each of the Grantors shall remain liable under the
contracts and agreements included in the Collateral, including the Pledged
Operating Agreements and the Pledged Partnership Agreements, to perform all of
the duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by Collateral Agent or any other Secured
Party of any of the rights hereunder shall not release any Grantor from any of
its duties or obligations under such contracts and agreements included in the
Collateral, and (c) none of the Secured Parties shall have any obligation or
liability under such contracts and agreements included in the Collateral by
reason of this Agreement, nor shall any of the Secured Parties be obligated to
perform any of the obligations or duties of any Grantors thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder. Until
an Event of Default shall occur and be continuing, except as otherwise provided
in this Agreement, the Credit Agreement, or any other Loan Document, Grantors
shall have the right to possession and enjoyment of the Collateral for the
purpose of conducting their respective businesses, subject to and upon the terms
hereof and of the Credit Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, it is the intention of the parties
hereto that record and beneficial ownership of the Pledged Interests, including
all voting, consensual, dividend, and distribution rights, shall remain in the
applicable Grantor until (i) the occurrence and continuance of an Event of
Default, and (ii) Collateral Agent has notified the applicable Grantor of
Collateral Agent’s election to exercise such rights with respect to the Pledged
Interests pursuant to Section 15.

 

5.                   Representations and Warranties. In order to induce
Collateral Agent to enter into this Agreement for the benefit of the Secured
Parties, each Grantor makes the following representations and warranties to
Collateral Agent and the other Secured Parties which shall be true, correct, and
complete, in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), as of the Closing
Date, and shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Loan (or other extension of
credit) made thereafter, as though made on and as of the date of such Loan (or
other extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date) and such representations and warranties shall
survive the execution and delivery of this Agreement:

 

(a)                The name (within the meaning of Section 9-503 of the Code)
and jurisdiction of organization of each Grantor is set forth on Schedule 7 (as
such Schedule may be updated from time to time to reflect changes permitted
under the Loan Documents).

 

(b)                The chief executive office of each Grantor is located at the
address indicated on Schedule 7 (as such Schedule may be updated from time to
time to reflect changes permitted under the Loan Documents).

 

(c)                Each Grantor’s tax identification numbers are identified on
Schedule 7 (as such Schedule may be updated from time to time to reflect changes
permitted under the Loan Documents).

 



10



(d)                As of the Closing Date, no Grantor holds any Commercial Tort
Claim with an amount claimed that exceeds $250,000 individually for such
Commercial Tort Claim, except as set forth on Schedule 1.

 

(e)                [Reserved].

 

(f)                 Schedule 8 sets forth all Real Property that is a Material
Real Estate Asset owned by any of the Grantors as of the Closing Date.

 

(g)                As of the Closing Date: (i) Schedule 2 provides a complete
and correct list of all registered Copyrights and applications for registration
of Copyrights owned by any Grantor, (ii) Schedule 3 provides a complete and
correct list of all exclusive Intellectual Property Licenses with respect to
registered Copyrights entered into by any Grantor, (iii) Schedule 4 provides a
complete and correct list of all Patents owned by any Grantor and all
applications for Patents owned by any Grantor, and (iv) Schedule 6 provides a
complete and correct list of all registered Trademarks owned by any Grantor, and
all applications for registration of Trademarks owned by any Grantor.

 

(h)                (i) Except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, to each Grantor’s
knowledge, (A) each Grantor owns or holds licenses in all Intellectual Property
that is necessary in the conduct of its business, and (B) all employees and
contractors of each Grantor who were involved in the creation or development of
any Intellectual Property for such Grantor that is necessary in the business of
such Grantor have signed agreements containing assignment of Intellectual
Property rights to such Grantor and obligations of confidentiality;

 

(ii)                   to each Grantor’s knowledge, no Person has infringed or
misappropriated or is currently infringing or misappropriating any Intellectual
Property rights owned by such Grantor, in each case, that either individually or
in the aggregate could reasonably be expected to result in a Material Adverse
Effect;

 

(iii)                   except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, to each Grantor’s
knowledge, all registered Copyrights, registered Trademarks, and issued Patents
that are owned by such Grantor and necessary in the conduct of its business are
valid, subsisting and enforceable and in compliance with all legal requirements,
filings, and payments and other actions that are required to maintain such
Intellectual Property in full force and effect; and

 

(iv)                    except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, to each Grantor’s
knowledge, each Grantor has taken reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its rights in all trade
secrets owned by such Grantor that are necessary in the conduct of the business
of such Grantor.

 

(i)                 This Agreement creates a valid security interest in the
Collateral of each Grantor, to the extent a security interest therein can be
created under the Code, securing the payment of the Secured Obligations. Except
to the extent a security interest in the Collateral cannot be perfected by the
filing of a financing statement under the Code, all filings to perfect such
security interest have been duly taken or will have been taken upon the filing
of financing statements listing each applicable Grantor, as a debtor, and
Collateral Agent, as secured party, in the jurisdictions listed next to such
Grantor’s name on Schedule 9. Upon the making of such filings, Collateral Agent
shall have a First Priority perfected security interest in the Collateral of
each Grantor to the extent such security interest can be perfected by the filing
of a financing statement under the Code. Except to the extent a security
interest in the Collateral cannot be perfected by the filing of a Copyright
Security Agreement with the United States Copyright Office or the filing of any
Patent Security Agreement or any Trademark Security Agreement with the PTO, upon
filing of any Copyright Security Agreement with the United States Copyright
Office, filing of any Patent Security Agreement and any Trademark Security
Agreement with the PTO, and the filing of appropriate financing statements in
the jurisdictions listed on Schedule 9, all action necessary to perfect and to
the extent required by this Agreement and the other Loan Documents, protect the
Security Interest in and on each Grantor’s United States issued Patents,
registered Trademarks, or registered Copyrights has been taken and such
perfected Security Interest is enforceable as such as against any and all
creditors of and purchasers from any Grantor of such Intellectual Property. All
action by any Grantor required by this Agreement and the other Loan Documents,
to protect and perfect such security interest on each item of Collateral has
been duly taken.

 



11



(j)                 (i) Except for the Security Interest created hereby, each
Grantor is and will at all times be the sole holder of record and the legal and
beneficial owner, free and clear of all Liens other than Permitted Liens, of the
Pledged Interests indicated on Schedule 5 as being owned by such Grantor and,
when acquired by such Grantor, any Pledged Interests acquired after the Closing
Date, (ii) all of the Pledged Interests are duly authorized, validly issued,
fully paid and non-assessable and the Pledged Interests constitute or will
constitute the percentage of the issued and outstanding Capital Stock of the
Pledged Companies of such Grantor identified on Schedule 5 as supplemented or
modified by any Pledged Interests Addendum or any Joinder to this Agreement,
(iii) such Grantor has the right and requisite authority to pledge, the
Investment Property pledged by such Grantor to Collateral Agent as provided
herein, (iv) all actions necessary to perfect and establish a First Priority
Lien, or to the extent otherwise required by this Agreement and the other Loan
Documents, to otherwise protect, Collateral Agent’s Liens in the Investment
Property, and the proceeds thereof, have been duly taken, upon (A) the execution
and delivery of this Agreement, (B) the taking of possession by Collateral Agent
(or its agent or designee) of any certificates representing the Pledged
Interests, to the extent such Pledged Interests are represented by certificates,
together with undated powers (or other documents of transfer acceptable to
Collateral Agent) endorsed in blank by the applicable Grantor, (C) the filing of
financing statements in the applicable jurisdiction set forth on Schedule 9 for
such Grantor with respect to the Pledged Interests of such Grantor that are not
represented by certificates, and (D) with respect to any Securities Accounts
(other than Excluded Accounts), the delivery of Control Agreements with respect
thereto, and (v) each Grantor has delivered to and deposited with Collateral
Agent all certificates representing the Pledged Interests owned by such Grantor
to the extent such Pledged Interests are represented by certificates, and
undated powers (or other documents of transfer acceptable to Collateral Agent)
endorsed in blank with respect to such certificates. None of the Pledged
Interests owned or held by such Grantor has been issued or transferred in
violation of any securities registration, securities disclosure, or similar laws
of any jurisdiction to which such issuance or transfer may be subject.

 

(k)                No consent, approval, authorization, or other order or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required (i) for the grant of a Security Interest by such
Grantor in and to the Collateral pursuant to this Agreement or for the
execution, delivery, or performance of this Agreement by such Grantor or (ii)
for the exercise by Collateral Agent of the voting or other rights provided for
in this Agreement with respect to the Investment Property or the remedies in
respect of the Collateral pursuant to this Agreement, except (A) as may be
required in connection with such disposition of Investment Property by laws
affecting the offering and sale of securities generally, (B) for consents,
approvals, authorizations, or other orders or actions that have already been
obtained or given (as applicable) and that are still in force, and (C) the
filing of financing statements and other filings necessary to perfect the
Security Interests granted hereby.

 

(l)                 As to all limited liability company or partnership
interests, issued under any Pledged Operating Agreement or Pledged Partnership
Agreement, each Grantor hereby represents and warrants that the Pledged
Interests issued pursuant to such agreement (i) are not dealt in or traded on
securities exchanges or in securities markets, (ii) do not constitute investment
company securities, and (iii) are not held by such Grantor in a Securities
Account. In addition, none of the Pledged Operating Agreements, the Pledged
Partnership Agreements, or any other agreements governing any of the Pledged
Interests issued under any Pledged Operating Agreement or Pledged Partnership
Agreement, provides that such Pledged Interests are securities governed by
Article 8 of the Uniform Commercial Code as in effect in any relevant
jurisdiction.

 



12



(m)              As to any Credit Card Receivables, (i) no amount payable to any
Grantor under or in connection with any Credit Card Receivable is evidenced by
any Instrument or Chattel Paper which has not been delivered to Collateral Agent
to the extent required pursuant to this Agreement, (ii) none of the obligors on
any Credit Card Receivable is a Governmental Authority, and (iii) except as
would not be reasonably expected to result in a Material Adverse Effect, there
are no facts, events or occurrences which would impair the validity of any
Credit Card Receivable, or tend to reduce the amount payable thereunder from the
face amount of the claim or invoice or statements delivered to Collateral Agent
with respect thereto (other than arising in the ordinary course of business).

 

6.                   Covenants. Each Grantor, jointly and severally, covenants
and agrees with Collateral Agent that from and after the date of this Agreement
and until the date of termination of this Agreement in accordance with Section
22:

 

(a)                Possession of Collateral. In the event that any Collateral,
including Proceeds, is evidenced by or consists of Drafts, Documents,
Certificated Securities, Promissory Notes, or tangible Chattel Paper having at
any one time an aggregate value of $1,500,000 or more for all such Drafts,
Documents, Certificated Securities, Promissory Notes, or tangible Chattel Paper,
the Grantors shall promptly (and in any event within 30 days (or such longer
period as agreed to in writing by Collateral Agent) after acquisition thereof),
notify Collateral Agent thereof, and if and to the extent that perfection or
priority of Collateral Agent’s Security Interest is dependent on or enhanced by
possession, the applicable Grantor, promptly (and in any event within five
Business Days (or such longer period as agreed to in writing by Collateral
Agent)) after request by Collateral Agent, shall execute such other documents
and instruments as shall be requested by Collateral Agent or, if applicable,
endorse and deliver physical possession of such Drafts, Documents, Certificated
Securities, Promissory Notes, or tangible Chattel Paper to Collateral Agent,
together with such undated powers (or other relevant document of transfer
acceptable to Collateral Agent) endorsed in blank as shall be requested by
Collateral Agent, and shall do such other acts or things, reasonably deemed
necessary or desirable by Collateral Agent to protect Collateral Agent’s
Security Interest therein, to the extent otherwise required by this Agreement
and the other Loan Documents; provided, that (x) no Grantor shall be required to
notify the Collateral Agent or endorse and/or deliver physical possession of any
Draft, Document, Certificated Security, Promissory Note or tangible Chattel
Paper to the extent the individual value of such Draft, Document, Certificated
Security, Promissory Note or tangible Chattel Paper is less than $500,000 and
(y) the Collateral Agent, in its sole discretion, may agree that delivery of
physical possession of any such Drafts, Documents, Certificated Securities,
Promissory Notes, or tangible Chattel Paper (and related documents and
instruments and endorsements, if applicable) shall not be required.

 



13



(b)                Chattel Paper.

 

(i)                   Promptly (and in any event within five Business Days (or
such longer period as agreed to in writing by Collateral Agent)) after request
by Collateral Agent, each Grantor shall take all steps reasonably necessary to
grant Collateral Agent control of all electronic Chattel Paper which
individually has a value or face amount greater than the De Minimis Amount in
accordance with the Code and all “transferable records” as that term is defined
in Section 16 of the Uniform Electronic Transaction Act and Section 201 of the
federal Electronic Signatures in Global and National Commerce Act as in effect
in any relevant jurisdiction, but only to the extent that the aggregate value or
face amount of all such electronic Chattel Paper equals or exceeds at any one
time, $500,000; and

 

(ii)                   if any Grantor retains possession of any tangible Chattel
Paper or Instruments (which retention of possession shall be subject to the
extent permitted hereby and by the Credit Agreement), promptly upon the request
of Collateral Agent, such tangible Chattel Paper and Instruments shall be marked
with the following legend (or a similar legend as agreed to by Collateral
Agent): “This writing and the obligations evidenced or secured hereby are
subject to the Security Interest of Kayne Solutions Fund, L.P., as Collateral
Agent for the benefit of the Secured Parties”.

 

(c)                [Reserved].

 

(d)                Letter-of-Credit Rights. If the Grantors (or any of them) are
or become the beneficiary of any letters of credit which individually have a
face amount or value greater than the De Minimis Amount, then the applicable
Grantor or Grantors shall promptly (and in any event within 30 days (or such
longer period as agreed to in writing by Collateral Agent) after becoming a
beneficiary), notify Collateral Agent thereof and, promptly (and in any event
within 30 days (or such longer period as agreed to in writing by Collateral
Agent)) after request by Collateral Agent, enter into a tri-party agreement with
Collateral Agent and the issuer or confirming bank with respect to each such
letter of credit assigning such Letter-of-Credit Rights to Collateral Agent and
directing all payments thereunder to the Deposit Account specified by Collateral
Agent, all in form and substance reasonably satisfactory to Collateral Agent,
but only to the extent that the aggregate value or face amount of all such
letters of credit equals or exceeds at any one time, $500,000.

 

(e)                Commercial Tort Claims. If the Grantors (or any of them)
obtain any Commercial Tort Claims which individually have a value, or involve an
asserted claim, in excess of the De Minimis Amount, then the applicable Grantor
or Grantors shall promptly (and in any event within 30 days (or such longer
period as agreed to in writing by Collateral Agent) of obtaining such Commercial
Tort Claims), notify Collateral Agent upon incurring or otherwise obtaining such
any Commercial Tort Claims and, promptly (and in any event within five Business
Days (or such longer period as agreed to in writing by Collateral Agent)) after
request by Collateral Agent, amend Schedule 1 to describe such Commercial Tort
Claims in a manner that reasonably identifies such Commercial Tort Claims and
which is otherwise reasonably satisfactory to Collateral Agent, and hereby
authorizes the filing of additional financing statements or amendments to
existing financing statements describing such Commercial Tort Claims, and agrees
to do such other acts or things reasonably deemed necessary or desirable by
Collateral Agent to give Collateral Agent a First Priority perfected security
interest in any such Commercial Tort Claims but only to the extent that the
aggregate value, or asserted claims, of all such Commercial Tort Claims exceeds
at any one time, $500,000.

 

(f)                 Government Contracts. Other than Accounts and Chattel Paper
the aggregate value of which does not at any one time exceed $2,500,000 in the
aggregate for all such Accounts and Chattel Paper, if any Account or Chattel
Paper arises out of a contract or contracts with the United States of America or
any department, agency, or instrumentality thereof, Grantors shall promptly (and
in any event within 30 days (or such longer period as agreed to in writing by
Collateral Agent) of the creation thereof) notify Collateral Agent thereof and,
promptly (and in any event within 60 days (or such longer period as agreed to in
writing by Collateral Agent)) after request by Collateral Agent, execute any
instruments or take any steps reasonably required by Collateral Agent in order
that all moneys due or to become due under such contract or contracts shall be
assigned to Collateral Agent, for the benefit of the Secured Parties, and shall
provide written notice thereof under the Assignment of Claims Act or other
applicable law.

 



14



(g)                Intellectual Property.

 

(i)                   Upon the request of Collateral Agent, in order to
facilitate filings with the PTO and the United States Copyright Office, each
Grantor shall execute and deliver to Collateral Agent one or more Copyright
Security Agreements, Trademark Security Agreements, or Patent Security
Agreements to further evidence Collateral Agent’s Lien on such Grantor’s United
States issued and registered Patents, Trademarks, or Copyrights;

 

(ii)                   Each Grantor shall take such steps, in such Grantor’s
reasonable business judgment, to protect, enforce and defend, at such Grantor’s
expense, the Intellectual Property that is necessary in or material to the
conduct of such Grantor’s business, including, as applicable (A) to enforce and
defend, including, if determined to be appropriate in such Grantor’s reasonable
business judgment, promptly suing for any infringement, misappropriation, or
dilution that could reasonably and materially impact the value of any of such
Grantor’s Intellectual Property and to recover any and all damages for such
infringement, misappropriation, or dilution, and filing for opposition,
interference, and cancellation against conflicting Intellectual Property rights
of any Person, (B) to reasonably prosecute any trademark application or service
mark application that is part of the Trademarks pending as of the date hereof or
hereafter until the termination of this Agreement, (C) to reasonably prosecute
any patent application that is part of the Patents pending as of the date hereof
or hereafter until the termination of this Agreement, (D) to take commercially
reasonable actions to preserve and maintain all of such Grantor’s Trademarks,
Patents, Copyrights, Intellectual Property Licenses, and its rights therein,
including paying maintenance fees with respect thereto and filing of
applications for renewal, affidavits of use, and affidavits of
noncontestability, and (E) to require employees, consultants, and contractors of
each Grantor who were involved in the creation or development of such
Intellectual Property to sign agreements containing assignment of Intellectual
Property rights and obligations of confidentiality, except, in each case, as
could not reasonably be expected to be material and adverse to the business of
the Grantors as a whole. Except, in each case, as could not reasonably be
expected to be material and adverse to the business of the Grantors as a whole,
each Grantor further agrees not to abandon any Intellectual Property or
Intellectual Property License that is necessary in or material to the conduct of
such Grantor’s business. Each Grantor hereby agrees to take the steps described
in this Section 6(g)(ii) with respect to all new or acquired Intellectual
Property to which it or any of its Subsidiaries is now or later becomes entitled
that is necessary in or material to the conduct of such Grantor’s business;

 

(iii)                   Grantors acknowledge and agree that the Secured Parties
shall have no duties with respect to any Intellectual Property or Intellectual
Property Licenses of any Grantor. Without limiting the generality of this
Section 6(g)(iii), Grantors acknowledge and agree that no Secured Party shall be
under any obligation to take any steps necessary to preserve rights in the
Collateral consisting of Intellectual Property or Intellectual Property Licenses
against any other Person, any Secured Party may do so at its option from and
after the occurrence and during the continuance of an Event of Default, and all
expenses incurred in connection therewith (including reasonable fees and
expenses of attorneys and other professionals) shall be for the sole account of
Borrowers and shall be chargeable to the Loan Account;

 



15



(iv)                    On each date on which a Compliance Certificate is
required to be delivered pursuant to Section 5.01(d) of the Credit Agreement
(or, if an Event of Default has occurred and is continuing, more frequently if
requested by Collateral Agent), each Grantor shall provide Collateral Agent with
a written report of all new Patents, Trademarks or Copyrights that are
registered or the subject of pending applications for registrations, and all new
exclusive Copyright Licenses for registered Copyrights that are material to the
conduct of such Grantor’s business, in each case, which were acquired,
registered, or for which applications for registration were filed by any Grantor
during the prior period and any statement of use or amendment to allege use with
respect to intent-to-use trademark applications. In the case of such
registrations or applications therefor which were acquired by any Grantor, each
such Grantor shall file the necessary documents with the United States Copyright
Office, the PTO or the successor offices of the United States Copyright Office
or the PTO, as appropriate, identifying the applicable Grantor as the owner (or
as a co-owner thereof, if such is the case) of such Intellectual Property. In
each of the foregoing cases, the applicable Grantor shall promptly cause to be
prepared, executed, and delivered to Collateral Agent supplemental schedules to
the applicable Patent Security Agreement, Trademark Security Agreement and
Copyright Security Agreement to identify such Patent, Trademark and Copyright
registrations and applications therefor (with the exception of Trademark
applications filed on an intent-to-use basis for which no statement of use or
amendment to allege use has been filed) and such Copyright Licenses as being
subject to the security interests created thereunder;

 

(v)                   Anything to the contrary in this Agreement
notwithstanding, in no event shall any Grantor, either itself or through any
agent, employee, licensee, or designee, file an application for the registration
of any Copyright with the United States Copyright Office or any similar office
or agency in another country without giving Collateral Agent written notice
thereof at least 10 days (or such shorter period as agreed to in writing by
Collateral Agent) prior to such filing and complying with Section 6(g)(i), and
if available, each such application for registration shall be filed on an
“expedited basis”. Upon receipt from the United States Copyright Office of
notice of registration of any Copyright, each Grantor shall promptly (but in no
event later than 30 days (or such longer period as agreed to in writing by
Collateral Agent) following such receipt) notify (but without duplication of any
notice required by Section 6(g)(iv)) Collateral Agent of such registration by
delivering, or causing to be delivered, to Collateral Agent, documentation
sufficient for Collateral Agent to perfect Collateral Agent’s Liens on such
Copyright. If any Grantor acquires from any Person any Copyright registered with
the United States Copyright Office or an application to register any Copyright
with the United States Copyright Office, such Grantor shall promptly (but in no
event later than 30 days (or such longer period as agreed to in writing by
Collateral Agent) following such acquisition) notify Collateral Agent of such
acquisition and deliver, or cause to be delivered, to Collateral Agent,
documentation sufficient for Collateral Agent to perfect Collateral Agent’s
Liens on such Copyright. In the case of such Copyright registrations or
applications therefor which were acquired by any Grantor, each such Grantor
shall promptly (but in no event later than 30 days (or such longer period as
agreed to in writing by Collateral Agent) following such acquisition) file the
necessary documents with the United States Copyright Office identifying the
applicable Grantor as the owner (or as a co-owner thereof, if such is the case)
of such Copyrights; and

 

(vi)                    Except as could not reasonably be expected to be
material and adverse to the business of the Grantors as a whole, each Grantor
shall take reasonable steps to maintain the confidentiality of, and otherwise
protect and enforce its rights in, the Intellectual Property that is necessary
in or material to the conduct of such Grantor’s business, including, as
applicable (A) protecting the secrecy and confidentiality of its confidential
information and trade secrets by having and enforcing a reasonable policy
requiring all current employees, consultants, licensees, vendors and contractors
who would reasonably be expected to have access to such information to execute
appropriate confidentiality agreements, (B) taking actions that would reasonably
be expected to ensure that no trade secret falls into the public domain, and (C)
protecting the secrecy and confidentiality of the source code of all proprietary
software programs and applications that are not publicly available and of which
it is the owner or licensee by having and enforcing a reasonable policy
requiring any licensees (or sublicensees) of such source code to enter into
license agreements with commercially reasonable use and non-disclosure
restrictions.

 



16



(h)                Investment Property.

 

(i)                   If any Grantor shall acquire, obtain, receive or become
entitled to receive any Pledged Interests after the Closing Date, it shall
promptly (and in any event within 30 days (or such longer period as agreed to in
writing by Collateral Agent) of acquiring or obtaining such Collateral) deliver
to Collateral Agent a duly executed Pledged Interests Addendum identifying such
Pledged Interests;

 

(ii)                   Upon the occurrence and during the continuance of an
Event of Default, following the request of Collateral Agent, all sums of money
and property paid or distributed in respect of the Pledged Interests that are
received by any Grantor shall be held by the Grantors in trust for the benefit
of Collateral Agent segregated from such Grantor’s other property, and such
Grantor shall deliver it forthwith to Collateral Agent in the exact form
received;

 

(iii)                   Each Grantor shall promptly deliver to Collateral Agent
a copy of each material notice or other material communication received by it in
respect of any Pledged Interests;

 

(iv)                    No Grantor shall make or consent to any amendment or
other modification or waiver with respect to any Pledged Interests, Pledged
Operating Agreement, or Pledged Partnership Agreement, or enter into any
agreement or permit to exist any restriction with respect to any Pledged
Interests, in each case, if the same is prohibited pursuant to the Loan
Documents;

 

(v)                   Each Grantor agrees that it will cooperate with Collateral
Agent in obtaining all necessary approvals and making all necessary filings
under federal, state, local, or foreign law to effect the perfection of the
Security Interest on the Investment Property or to effect any sale or transfer
thereof, in each case subject to Section 5.10 of the Credit Agreement with
respect to perfection actions (A) in any jurisdiction outside of the United
States or any state thereof and (B) under any security agreement or pledge
governed by the laws of any jurisdiction other than the United States or any
state thereof;

 

(vi)                    As to all limited liability company or partnership
interests owned by such Grantor and issued under any Pledged Operating Agreement
or Pledged Partnership Agreement, each Grantor hereby covenants that the Pledged
Interests issued pursuant to such agreement (A) are not and shall not be dealt
in or traded on securities exchanges or in securities markets, (B) do not and
will not constitute investment company securities, and (C) are not and will not
be held by such Grantor in a securities account. In addition, none of the
Pledged Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provides or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction; and

 

(vii)                    With regard to any Pledged Interests that are not
certificated, to the extent any Grantor is an issuer of such non-certificated
Pledged Interests, such Grantor in its capacity as an issuer (i) agrees promptly
to note on its books the security interests granted to Collateral Agent and
confirmed under this Agreement, (ii) agrees that after the occurrence and during
the continuation of an Event of Default, it will comply with instructions of
Collateral Agent or its nominee with respect to the applicable Pledged Interests
without further consent by the applicable Grantor, (iii) to the extent permitted
by law, agrees that the “issuer’s jurisdiction” (as defined in Section 8-110 of
the Code) is the State of New York, (iv) agrees to notify Collateral Agent upon
obtaining knowledge of any interest in favor of any person in the applicable
Pledged Interests that is materially adverse to the interest of Collateral Agent
therein, other than any Permitted Liens and (v) waives any right or requirement
at any time hereafter to receive a copy of this Agreement in connection with the
registration of any Pledged Interests hereunder in the name of Collateral Agent
or its nominee or the exercise of voting rights by Collateral Agent or its
nominee.

 



17



(i)                 Pledged Note. Grantors, without the prior written consent of
Collateral Agent, will not (i) waive or release the payment obligations on the
maturity date of the Pledged Note of any Person obligated under the Pledged Note
or (ii) release any material portion of the collateral securing the obligations
under the Pledged Note.

 

(j)                 Transfers and Other Liens. Grantors shall not (i) sell,
assign (by operation of law or otherwise) or otherwise dispose of, or grant any
option with respect to, any of the Collateral, except as permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any Grantor, except for Permitted Liens. The inclusion
of Proceeds in the Collateral shall not be deemed to constitute Collateral
Agent’s consent to any sale or other disposition of any of the Collateral except
as expressly permitted in this Agreement or the other Loan Documents.

 

(k)                Motor Vehicles. Promptly (and in any event within twenty (20)
Business Days) after request by Collateral Agent (or such longer period as
agreed to in writing by Collateral Agent) with respect to all motor vehicles
covered by a certificate of title owned by any Grantor with an aggregate fair
market value in excess of $7,500,000, such Grantor shall deliver to Collateral
Agent or Collateral Agent’s designee, the certificates of title for all such
motor vehicles (other than certificates with respect to any motor vehicles that
are subject to Permitted Liens that are senior to the Collateral Agent’s
security interest hereunder) and promptly (and in any event within sixty (60)
Business Days) after request by Collateral Agent (or such longer period as
agreed to in writing by Collateral Agent), such Grantor shall take all actions
necessary to cause such certificates (other than certificates with respect to
any motor vehicles that are subject to Permitted Liens that are senior to the
Collateral Agent’s security interest hereunder) to be filed (with the Collateral
Agent’s Lien noted thereon) in the appropriate state motor vehicle filing
office.

 

(l)                 Name, Etc. No Grantor will change its name, chief executive
office, jurisdiction of organization or organizational identity without
providing Collateral Agent written notice thereof promptly (and in any event
within 30 days (or such longer period as agreed to in writing by Collateral
Agent) after such change or, in the case of a change in jurisdiction of
organization, at least 10 days (or such shorter period as agreed to in writing
by Collateral Agent) prior to such change).

 

(m)              Credit Card Receivables.

 

(i)                   Each Grantor shall keep and maintain at its own cost and
expense complete records of each Credit Card Receivable, in a manner consistent
with prudent business practice, including, without limitation, records of all
payments received, all credits granted thereon, all merchandise returned and all
other documentation relating thereto. Each Grantor shall, at such Grantor’s sole
cost and expense, upon Collateral Agent’s demand made at any time after the
occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of all Credit Card Receivables, including, without limitation,
all documents evidencing such Credit Card Receivables and any books and records
relating thereto to Collateral Agent or to its representatives (copies of which
evidence and books and records may be retained by such Grantor). Upon the
occurrence and during the continuance of any Event of Default, Collateral Agent
may transfer a full and complete copy of any Grantor’s books, records, credit
information, reports, memoranda and all other writings relating to the Credit
Card Receivables to and for the use by any Person that has acquired or is
contemplating acquisition of an interest in the Credit Card Receivables or
Collateral Agent’s security interest therein in accordance with applicable
Requirements of Law without the consent of any Grantor.

 



18



(ii)                   No Grantor shall rescind or cancel any indebtedness
evidenced by any Credit Card Receivable or modify any term thereof or make any
adjustment with respect thereto except in the ordinary course of business
consistent with prudent business practice, or extend or renew any such
indebtedness except in the ordinary course of business consistent with prudent
business practice or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Credit Card Receivable or interest
therein except in the ordinary course of business consistent with prudent
business practice or in accordance with the Credit Agreement without the prior
written consent of Collateral Agent.

 

7.                   Relation to Other Security Documents. The provisions of
this Agreement shall be read and construed with the other Loan Documents
referred to below in the manner so indicated.

 

(a)                Credit Agreement. In the event of any conflict between any
provision in this Agreement and a provision in the Credit Agreement, such
provision of the Credit Agreement shall control.

 

(b)                Patent, Trademark, Copyright Security Agreements. The
provisions of the Copyright Security Agreements, Trademark Security Agreements,
and Patent Security Agreements are supplemental to the provisions of this
Agreement, and nothing contained in the Copyright Security Agreements, Trademark
Security Agreements, or the Patent Security Agreements shall limit any of the
rights or remedies of Collateral Agent hereunder. In the event of any conflict
between any provision in this Agreement and a provision in a Copyright Security
Agreement, Trademark Security Agreement or Patent Security Agreement, such
provision of this Agreement shall control.

 

(c)                Intercreditor Agreement.

 

(i)                   Notwithstanding anything herein to the contrary, the
priority of the Lien and Security Interest granted to Collateral Agent and/or
the other Secured Parties pursuant to this Agreement and the exercise of the
rights and remedies of Collateral Agent and/or the other Secured Parties
hereunder are subject to the provisions of the Intercreditor Agreement. In the
event of any direct conflict between the terms of the Intercreditor Agreement
and the terms of this Agreement, the terms of the Intercreditor Agreement shall
govern and control, except with respect to the scope of the assets included in
Section 2 hereof.

 

(ii)                   Notwithstanding anything contained in this Agreement or
any other Collateral Document, to the extent that the provisions of this
Agreement (or any other Collateral Document) require the delivery of, or
granting of control over, or giving notice with respect to, any ABL Priority
Collateral to Collateral Agent, then, prior to the Discharge of ABL Obligations,
delivery of such Collateral (or control or notice with respect thereto) may
instead be made to ABL Agent, to be held in accordance with the ABL Loan
Documents and the Intercreditor Agreement, and any Grantor’s obligations
hereunder with respect to such delivery, control or notice shall be deemed
satisfied by such delivery to the ABL Agent. Furthermore, at all times prior to
the Discharge of ABL Obligations, Collateral Agent is authorized by the parties
hereto to effect transfers of such ABL Priority Collateral at any time in its
possession (and any “control” or similar agreements with respect to such
Collateral) to ABL Agent in accordance with the Intercreditor Agreement.

 

8.                   Further Assurances.

 



19



(a)                Each Grantor agrees that from time to time, at its own
expense, such Grantor will promptly execute and deliver all further instruments
and documents, and take all further action, that Collateral Agent may reasonably
request, in order to perfect and protect the Security Interest granted hereby,
to create, perfect or protect the Security Interest purported to be granted
hereby or to enable Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any of the Collateral.

 

(b)                Each Grantor authorizes the filing by Collateral Agent of
financing or continuation statements, or amendments thereto, and such Grantor
will execute and deliver to Collateral Agent such other instruments or notices,
as Collateral Agent may reasonably request, in order to perfect and preserve the
Security Interest granted or purported to be granted hereby, to the extent
required by this Agreement or any other Loan Document.

 

(c)                Each Grantor authorizes Collateral Agent at any time and from
time to time to file, transmit, or communicate, as applicable, financing
statements and amendments (i) describing the Collateral as “all personal
property of debtor” or “all assets of debtor” or words of similar effect, (ii)
describing the Collateral as being of equal or lesser scope or with greater
detail, or (iii) that contain any information required by part 5 of Article 9 of
the Code for the sufficiency or filing office acceptance. Each Grantor also
hereby ratifies any and all financing statements or amendments previously filed
by Collateral Agent in any jurisdiction.

 

(d)                Each Grantor acknowledges that it is not authorized to file
any financing statement or amendment or termination statement with respect to
any financing statement filed in connection with this Agreement without the
prior written consent of Collateral Agent, subject to such Grantor’s rights
under Section 9-509(d)(2) of the Code.

 

9.                   Collateral Agent’s Right to Perform Contracts, Exercise
Rights, etc. Upon the occurrence and during the continuance of an Event of
Default, Collateral Agent (or its designee) (a) may, to the extent permitted by
law, proceed to perform any and all of the obligations of any Grantor contained
in any contract, lease, or other agreement constituting Collateral and exercise
any and all rights of any Grantor therein contained as fully as such Grantor
itself could, (b) shall, to the extent permitted by law, have the right (subject
to Section 16(b)) to use any Grantor’s rights under Intellectual Property
Licenses in connection with the enforcement of Collateral Agent’s rights
hereunder, including the right to prepare for sale and sell any and all
Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses, and (c) shall have the right to request that
any Capital Stock that are pledged hereunder be registered in the name of
Collateral Agent or any of its nominees.

 

10.               Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably appoints Collateral Agent its attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, at such time as an Event of Default has occurred and is continuing
under the Credit Agreement, to take any action and to execute any instrument
which Collateral Agent may reasonably deem necessary or advisable to accomplish
the purposes of this Agreement, including:

 

(a)                to ask, demand, collect, sue for, recover, compromise,
receive and give acquittance and receipts for moneys due and to become due under
or in connection with the Accounts or any other Collateral of such Grantor;

 

(b)                to receive, indorse, and collect any drafts or other
instruments, documents, Negotiable Collateral or Chattel Paper;

 



20



(c)                to file any claims or take any action or institute any
proceedings which Collateral Agent may reasonably deem necessary or desirable
for the collection of any of the Collateral of such Grantor or otherwise to
enforce the rights of Collateral Agent with respect to any of the Collateral;

 

(d)                to repair, alter, or supply goods, if any, necessary to
fulfill in whole or in part the purchase order of any Person obligated to such
Grantor in respect of any Account of such Grantor;

 

(e)                to use, subject to the license granted in Section 16(b), any
Intellectual Property or Intellectual Property Licenses of such Grantor,
including but not limited to any labels, Patents, Trademarks, trade names, URLs,
domain names, industrial designs, Copyrights, or advertising matter, in
preparing for sale, advertising for sale, or selling Inventory or other
Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and

 

(f)                 Collateral Agent, on behalf of the Secured Parties, shall
have the right, but shall not be obligated, to bring suit in its own name to
enforce the Intellectual Property and Intellectual Property Licenses and, if
Collateral Agent shall commence any such suit, the appropriate Grantor shall, at
the request of Collateral Agent, do any and all lawful acts and execute any and
all proper documents reasonably required by Collateral Agent in aid of such
enforcement.

 

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

11.               Collateral Agent May Perform. If any Grantor fails to perform
any agreement contained herein, Collateral Agent may itself perform, or cause
performance of, such agreement, and the reasonable expenses of Collateral Agent
incurred in connection therewith shall be payable, jointly and severally, by
Grantors in accordance with the terms of the Credit Agreement.

 

12.               Collateral Agent’s Duties. The powers conferred on Collateral
Agent hereunder are solely to protect Collateral Agent’s interest in the
Collateral, for the benefit of the Secured Parties, and shall not impose any
duty upon Collateral Agent to exercise any such powers. Except for the safe
custody of any Collateral in its actual possession and the accounting for moneys
actually received by it hereunder, Collateral Agent shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral. Collateral Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its actual possession if such Collateral is
accorded treatment substantially equal to that which Collateral Agent accords
its own property.

 

13.               Collection of Accounts, General Intangibles and Negotiable
Collateral. At any time upon the occurrence and during the continuance of an
Event of Default, Collateral Agent or Collateral Agent’s designee may (a) make
direct verification from Account Debtors with respect to any or all Accounts
that are part of the Collateral, (b) notify Account Debtors of any Grantor that
the Accounts, General Intangibles, Chattel Paper or Negotiable Collateral of
such Grantor have been assigned to Collateral Agent, for the benefit of the
Secured Parties, or that Collateral Agent has a security interest therein, or
(c) collect the Accounts, General Intangibles and Negotiable Collateral of any
Grantor directly, and any reasonable collection costs and expenses shall
constitute part of such Grantor’s Secured Obligations under the Loan Documents.

 



21



14.               Disposition of Pledged Interests by Collateral Agent. None of
the Pledged Interests existing as of the date of this Agreement are, and other
than to the extent hereafter disclosed, none of the Pledged Interests hereafter
acquired on the date of acquisition thereof will be, registered or qualified
under the various federal or state securities laws of the United States and to
the extent not so registered or qualified, disposition thereof after an Event of
Default has occurred and is continuing may be restricted to one or more private
(instead of public) sales in view of the lack of such registration. Each Grantor
understands that in connection with such disposition, Collateral Agent may
approach only a restricted number of potential purchasers and further
understands that a sale under such circumstances may yield a lower price for the
Pledged Interests than if the Pledged Interests were registered and qualified
pursuant to federal and state securities laws and sold on the open market. Each
Grantor, therefore, agrees that: (a) if Collateral Agent shall, pursuant to the
terms of this Agreement, sell or cause the Pledged Interests or any portion
thereof to be sold at a private sale, Collateral Agent shall have the right to
rely upon the advice and opinion of any nationally recognized brokerage or
investment firm (but shall not be obligated to seek such advice and the failure
to do so shall not be considered in determining the commercial reasonableness of
such action) as to the best manner in which to offer the Pledged Interest or any
portion thereof for sale and as to the best price reasonably obtainable at the
private sale thereof, and (b) such reliance shall be conclusive evidence that
Collateral Agent has handled the disposition in a commercially reasonable
manner.

 

15.               Voting and Other Rights in Respect of Pledged Interests.

 

(a)                Upon the occurrence and during the continuation of an Event
of Default (i) Collateral Agent may, at its option, and in addition to all
rights and remedies available to Collateral Agent under any other agreement, at
law, in equity, or otherwise, exercise all voting rights, or any other ownership
or consensual rights (including any dividend or distribution rights) in respect
of the Pledged Interests owned by such Grantor, but under no circumstances is
Collateral Agent obligated by the terms of this Agreement to exercise such
rights, and (ii) if Collateral Agent duly exercises its right to vote any of
such Pledged Interests, each Grantor hereby appoints Collateral Agent, such
Grantor’s true and lawful attorney-in-fact and IRREVOCABLE PROXY to vote such
Pledged Interests in any manner Collateral Agent deems advisable for or against
all matters submitted or which may be submitted to a vote of shareholders,
partners or members, as the case may be. The power-of-attorney and proxy granted
hereby is coupled with an interest and shall be irrevocable.

 

(b)                For so long as any Grantor shall have the right to vote the
Pledged Interests owned by it, such Grantor covenants and agrees that it will
not, without the prior written consent of Collateral Agent, vote or take any
consensual action with respect to such Pledged Interests in violation of this
Agreement or any other Loan Document.

 

16.               Remedies.

 

(a)                Upon the occurrence and during the continuance of an Event of
Default, Collateral Agent may, and, at the instruction of the Required Lenders,
shall exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein, in the other Loan Documents, or otherwise
available to it, all the rights and remedies of a secured party on default under
the Code or any other applicable law. Without limiting the generality of the
foregoing, each Grantor expressly agrees that, in any such event, Collateral
Agent without demand of performance or other demand, advertisement or notice of
any kind (except a notice specified below of time and place of public or private
sale) to or upon any Grantor or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived to the maximum extent
permitted by the Code or any other applicable law), may take immediate
possession of all or any portion of the Collateral and (i) require Grantors to,
and each Grantor hereby agrees that it will at its own expense and upon request
of Collateral Agent forthwith, assemble all or part of the Collateral as
directed by Collateral Agent and make it available to Collateral Agent at one or
more locations where such Grantor regularly maintains Inventory, and (ii)
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Collateral
Agent’s offices or elsewhere, for cash, on credit, and upon such other terms as
Collateral Agent may deem commercially reasonable. Each Grantor agrees that, to
the extent notification of sale shall be required by law, at least ten days
notification by mail to the applicable Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notification shall
constitute a reasonable “authenticated notification of disposition” within the
meaning of Section 9-611 of the Code. Collateral Agent shall not be obligated to
make any sale of Collateral regardless of notification of sale having been
given. Collateral Agent may adjourn any public sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Grantor agrees that (A) the internet shall constitute a “place” for purposes of
Section 9-610(b) of the Code, and (B) to the extent notification of sale shall
be required by law, notification by mail of the URL where a sale will occur and
the time when a sale will commence at least ten days prior to the sale shall
constitute a reasonable notification for purposes of Section 9-611(b) of the
Code. Each Grantor agrees that any sale of Collateral to a licensor pursuant to
the terms of a license agreement between such licensor and a Grantor is
sufficient to constitute a commercially reasonable sale (including as to method,
terms, manner, and time) within the meaning of Section 9-610 of the Code.

 



22



(b)                Collateral Agent is hereby granted a license or other right
to use, upon the occurrence and during the continuance of an Event of Default,
without liability for royalties or any other charge, each Grantor’s Intellectual
Property, including but not limited to, any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, and advertising
matter, whether owned by any Grantor or with respect to which any Grantor has
rights under license, sublicense, or other agreements (including any
Intellectual Property License), as it pertains to the Collateral, in preparing
for sale, advertising for sale and selling any Collateral, and each Grantor’s
rights under all licenses and all franchise agreements shall inure to the
benefit of Collateral Agent; provided, that such license (i) shall not violate
the express terms of any agreement between a Grantor and a third party governing
the applicable Grantor’s use of any of the foregoing Intellectual Property, or
give such third party any right of acceleration, modification or cancellation
therein, (ii) is not prohibited by any applicable Requirements of Law, and (iii)
shall be subject, in the case of Trademarks, to sufficient rights of quality
control and inspection in favor of each applicable Grantor to avoid the risk of
invalidation of such Trademarks.

 

(c)             Upon the occurrence and during the continuance of an Event of
Default, Collateral Agent may, in addition to other rights and remedies provided
for herein, in the other Loan Documents, or otherwise available to it under
applicable law and without the requirement of notice to or upon any Grantor or
any other Person (which notice is hereby expressly waived to the maximum extent
permitted by the Code or any other applicable law), (i) with respect to any
Grantor’s Deposit Accounts in which Collateral Agent’s Liens are perfected by
control under Section 9-104 of the Code, instruct the bank maintaining such
Deposit Account for the applicable Grantor to pay the balance of such Deposit
Account to or for the benefit of Collateral Agent, and (ii) with respect to any
Grantor’s Securities Accounts in which Collateral Agent’s Liens are perfected by
control under Section 9-106 of the Code, instruct the securities intermediary
maintaining such Securities Account for the applicable Grantor to (A) transfer
any cash in such Securities Account to or for the benefit of Collateral Agent,
or (B) liquidate any financial assets in such Securities Account that are
customarily sold on a recognized market and transfer the cash proceeds thereof
to or for the benefit of Collateral Agent.

 

(d)                Upon the occurrence and during the continuance of an Event of
Default, any cash held by Collateral Agent as Collateral and all cash proceeds
received by Collateral Agent in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral shall be applied
against the Secured Obligations in the order set forth in the Credit Agreement.
In the event the proceeds of Collateral are insufficient to satisfy all of the
Secured Obligations in full, each Grantor shall remain jointly and severally
liable for any such deficiency.

 



23



(e)                Each Grantor hereby acknowledges that the Secured Obligations
arise out of a commercial transaction, and agrees that if an Event of Default
shall occur and be continuing Collateral Agent shall have the right to an
immediate writ of possession without notice of a hearing. Collateral Agent shall
have the right to the appointment of a receiver for the properties and assets of
each Grantor, and each Grantor hereby consents to such rights and such
appointment and hereby waives any objection such Grantor may have thereto or the
right to have a bond or other security posted by Collateral Agent.

 

17.               Remedies Cumulative. Each right, power, and remedy of
Collateral Agent or any Lender, as provided for in this Agreement or the other
Loan Documents now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power, or remedy provided for in this Agreement or the other Loan
Documents now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by Collateral Agent,
any Lender, of any one or more of such rights, powers, or remedies shall not
preclude the simultaneous or later exercise by Collateral Agent, such Lender of
any or all such other rights, powers, or remedies.

 

18.               Marshaling. Collateral Agent shall not be required to marshal
any present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of Collateral Agent’s rights and
remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Grantor hereby irrevocably waives the benefits of all such laws.

 

19.               Indemnity. Each Grantor agrees to indemnify Collateral Agent
and the Lenders from and against all claims, lawsuits and liabilities (including
reasonable attorneys’ fees) arising out of or resulting from this Agreement
(including enforcement of this Agreement) in accordance with and to the extent
set forth in Section 10.03 of the Credit Agreement. This provision shall survive
the termination of this Agreement and the Credit Agreement and the repayment of
the Secured Obligations.

 

20.               Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE
OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF
THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver of
any provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No amendment of any provision of this Agreement shall be effective unless
the same shall be in writing and signed by Collateral Agent and each Grantor to
which such amendment applies.

 

21.               Addresses for Notices. All notices and other communications
provided for hereunder shall be given in the form and manner and delivered to
Collateral Agent at its address specified in the Credit Agreement, and to any of
the Grantors at the notice address specified for Lead Borrower in the Credit
Agreement, or as to any party, at such other address as shall be designated by
such party in a written notice to the other party.

 



24



22.               Continuing Security Interest: Assignments under Credit
Agreement.

 

(a)                This Agreement shall create a continuing security interest in
the Collateral and shall (i) remain in full force and effect until the Secured
Obligations have been paid in full in accordance with the provisions of the
Credit Agreement and the Commitments have expired or have been terminated, (ii)
be binding upon each Grantor, and their respective successors and assigns, and
(iii) inure to the benefit of, and be enforceable by, Collateral Agent, and its
successors, permitted transferees and permitted assigns. Without limiting the
generality of the foregoing clause (iii), any Lender may, solely in accordance
with the provisions of the Credit Agreement, assign or otherwise transfer all or
any portion of its rights and obligations under the Credit Agreement to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise. Upon
payment in full of the Secured Obligations in accordance with the provisions of
the Credit Agreement and the expiration or termination of the Commitments, the
Security Interest granted hereby shall terminate and all rights to the
Collateral shall revert to Grantors or any other Person entitled thereto. At
such time, upon Lead Borrower’s request, Collateral Agent will (i) authorize the
filing of appropriate termination statements to terminate such Security
Interest, (ii) terminate all control agreements entered into pursuant to this
Agreement or any other Loan Document and (iii) return to Lead Borrower, all
Collateral in Collateral Agent’s or its agent’s possession. No transfer or
renewal, extension, assignment, or termination of this Agreement or of the
Credit Agreement, any other Loan Document, or any other instrument or document
executed and delivered by any Grantor to Collateral Agent nor any additional
loans made by any Lender to any Borrower, nor the taking of further security,
nor the retaking or re-delivery of the Collateral to Grantors, or any of them,
by Collateral Agent, nor any other act of the Secured Parties, or any of them,
shall release any Grantor from any obligation, except a release or discharge
effected in accordance with the provisions of the Credit Agreement. Collateral
Agent shall not by any act, delay, omission or otherwise, be deemed to have
waived any of its rights or remedies hereunder, unless such waiver is in writing
and signed by Collateral Agent and then only to the extent therein set forth. A
waiver by Collateral Agent of any right or remedy on any occasion shall not be
construed as a bar to the exercise of any such right or remedy which Collateral
Agent would otherwise have had on any other occasion.

 

(b)                If any Secured Party repays, refunds, restores, or returns in
whole or in part, any payment or property (including any proceeds of Collateral)
previously paid or transferred to such Secured Party in full or partial
satisfaction of any Secured Obligation or on account of any other obligation
of any Loan Party under any Loan Document, because the payment, transfer, or the
incurrence of the obligation so satisfied is asserted or declared to be void,
voidable, or otherwise recoverable under any law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent transfers,
preferences, or other voidable or recoverable obligations or transfers (each, a
“Voidable Transfer”), or because such Secured Party elects to do so on the
reasonable advice of its counsel in connection with a claim that the payment,
transfer, or incurrence is or may be a Voidable Transfer, then, as to any such
Voidable Transfer, or the amount thereof that such Secured Party elects
to repay, restore, or return (including pursuant to a settlement of any claim in
respect thereof), and as to all reasonable costs, expenses, and external
attorneys’ fees of such Secured Party related thereto, (i) the liability of the
Loan Parties with respect to the amount or property paid, refunded, restored, or
returned will automatically and immediately be revived, reinstated, and restored
and will exist, and (ii) Collateral Agent’s Liens securing such liability shall
be effective, revived, and remain in full force and effect, in each case, as
fully as if such Voidable Transfer had never been made.  If, prior to any of the
foregoing, (A) Collateral Agent’s Liens shall have been released or terminated,
or (B) any provision of this Agreement shall have been terminated or cancelled,
Collateral Agent’s Liens, or such provision of this Agreement, shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligation of any Loan Party in respect of such liability
or any Collateral securing such liability.

 



25



23.               Survival. All representations and warranties made by the
Grantors in this Agreement and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that Collateral Agent or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended under the Credit Agreement, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any loan or any fee or any other amount payable under the
Credit Agreement is outstanding and unpaid and so long as the Commitments have
not expired or terminated.

 

24.               APPLICABLE LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.

 

(a)                THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.

 

(b)                (I) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GRANTOR
ARISING OUT OF OR RELATING HERETO, OR ANY OF THE SECURED OBLIGATIONS, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
GRANTOR, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (W)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE NON-EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS; (X) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (Y) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
GRANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.01 OF THE CREDIT
AGREEMENT, WHICH IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE GRANTOR IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (Z) AGREES THAT
THE SECURED PARTIES RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF
ANY OTHER JURISDICTION.

 

(II) EACH GRANTOR HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS SPECIFIED
IN SECTION 10.01 OF THE CREDIT AGREEMENT. ANY AND ALL SERVICE OF PROCESS AND ANY
OTHER NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST
ANY GRANTOR IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID,
MAILED AS PROVIDED ABOVE.

 

(c)                EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 24 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO . IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 



26



25.               New Subsidiaries. Pursuant to Section 5.10 of the Credit
Agreement, certain Subsidiaries (whether by acquisition or creation) of Global
Parent are required to enter into this Agreement by executing and delivering in
favor of Collateral Agent a Joinder to this Agreement in substantially the form
of Annex 1. Upon the execution and delivery of Annex 1 by any such new
Subsidiary, such Subsidiary shall become a Grantor hereunder with the same force
and effect as if originally named as a Grantor herein. The execution and
delivery of any instrument adding an additional Grantor as a party to this
Agreement shall not require the consent of any Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor hereunder.

 

26.               Collateral Agent. Each reference herein to any right granted
to, benefit conferred upon or power exercisable by the “Collateral Agent” shall
be a reference to Collateral Agent, for the benefit of each Secured Party.

 

27.               Miscellaneous.

 

(a)                This Agreement is a Loan Document. This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall, if requested by Collateral
Agent, deliver an original executed counterpart of this Agreement, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement. The foregoing
shall apply to each other Loan Document mutatis mutandis.

 

(b)                Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction. Each provision of this Agreement shall be severable from
every other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

 



27



(c)                Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

 

(d)                Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against any Secured Party, or any Grantor, whether
under any rule of construction or otherwise. This Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.

 

[Signature pages follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



28



IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

“Grantors”  

FRANCHISE GROUP NEW HOLDCO, LLC, a Delaware limited liability company

  

 

By: /s/ Brian Kahn

Name: Brian Kahn
Title: President and Chief Executive Officer

 

 

FRANCHISE GROUP MERGER SUB AF, INC., a Delaware corporation

 

 

By: /s/ Brian Kahn

Name: Brian Kahn
Title: President

 

 

FRANCHISE GROUP INTERMEDIATE HOLDCO, LLC, a Delaware limited liability company

 

 

By: /s/ Brian Kahn

Name: Brian Kahn
Title: President and Chief Executive Officer

 

 

FRANCHISE GROUP NEWCO INTERMEDIATE AF, LLC, a Delaware limited liability company

 

By: /s/ Brian Kahn

Name: Brian Kahn
Title: President and Chief Executive Officer

 

AMERICAN FREIGHT GROUP, INC., a Delaware corporation

 

 

By: /s/ Brian Kahn

Name: Brian Kahn
Title: President and Chief Executive Officer

 

 

AMERICAN FREIGHT HOLDINGS, INC., a Delaware corporation

 

 

By: /s/ Brian Kahn

Name: Brian Kahn
Title: President and Chief Executive Officer

 

   

AMERICAN FREIGHT, INC., a Delaware corporation

 

 

 

By: /s/ Brian Kahn

Name: Brian Kahn
Title: President and Chief Executive Officer

 

 

AMERICAN FREIGHT MANAGEMENT COMPANY, LLC, a Delaware limited liability company

 

 

By: /s/ Brian Kahn

Name: Brian Kahn
Title: President and Chief Executive Officer

 

 

 

 



[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

 





   

FRANCHISE GROUP INTERMEDIATE B, LLC, a Delaware limited liability company

 

 

By: /s/ Brian Kahn

Name: Brian Kahn
Title: President and Chief Executive Officer

 

BUDDY’S NEWCO, LLC, a Delaware limited liability company

 

 

 

By: /s/ Michael Bennett

Name: Michael Bennett
Title: Chief Executive Officer

   

BUDDY’S FRANCHISING AND LICENSING LLC, a Florida limited liability company

 

 

By: /s/ Michael Bennett

Name: Michael Bennett
Title: Chief Executive Officer

 

 

FRANCHISE GROUP INTERMEDIATE S, LLC, a Delaware limited liability company

 

 

By: /s/ Brian Kahn

Name: Brian Kahn
Title: President and Chief Executive Officer

 

FRANCHISE GROUP NEWCO S, LLC, a Delaware limited liability company

 

 

 

By: /s/ Brian Kahn

Name: Brian Kahn
Title: President and Chief Executive Officer

 

 

BUDDY’S DISCOUNT OUTLET FRANCHISING, LLC, a Delaware limited liability company

 

 

By: /s/ Brian Kahn

Name: Brian Kahn
Title: President and Chief Executive Officer

 

 

 

SEARS OUTLET STORES, L.L.C., a Delaware limited liability company

 

 

By: /s/ E.J. Bird

Name: E.J. Bird
Title: Senior Vice President

OUTLET MERCHANDISE, LLC, a Delaware limited liability company

 

 

By: /s/ E.J. Bird

Name: E.J. Bird
Title: Senior Vice President and Chief Financial Officer

 

   

 

 



[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

 





LEASING OPERATIONS, LLC, a Delaware limited liability company

 

 

 

By: /s/ E.J. Bird

Name: E.J. Bird
Title: Senior Vice President and Chief Financial Officer

 

FRANCHISE GROUP INTERMEDIATE L, LLC, a Delaware limited liability company

 

 

By: /s/ Brian Kahn

Name: Brian Kahn
Title: President and Chief Executive Officer

   

FRANCHISE GROUP INTERMEDIATE V, LLC, a Delaware limited liability company

 

 

By: /s/ Brian Kahn

Name: Brian Kahn
Title: President and Chief Executive Officer

FRANCHISE GROUP NEWCO V, LLC, a Delaware limited liability company

 

 

 

By: /s/ Brian Kahn

Name: Brian Kahn
Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

 





“Collateral Agent”  

KAYNE SOLUTIONS FUND, L.P.

 

By Kayne Solutions Fund GP, LLC, its general partner

 

 

 

By: /s/ Jon Levinson

Name: Jon Levinson
Title: Managing Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[SIGNATURE PAGE TO SECURITY AGREEMENT]

 



